IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

STANLEY F. WILLIAMS,                  NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-2140

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 20, 2016.

An appeal from an order of the Circuit Court for Washington County.
Christopher N. Patterson, Judge.

Stanley F. Williams, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Virginia Harris, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B. L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.